Exhibit 10.50

EXECUTION COPY

LOGO [g24701img1.jpg]

The Clorox Company

1221 Broadway

Oakland, CA 94612-1888

August 10, 2007

 

  Re: Accelerated Share Repurchase

Ladies and Gentlemen:

This letter (the “Letter Agreement”) sets forth the agreement we have reached
with respect to a transaction between J.P. Morgan Securities Inc. (“JPMSI”), as
agent for JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”
or the “Seller”), and The Clorox Company (the “Company”) in relation to shares
of the Company’s common stock, par value USD 1.00 (the “Common Stock”).

 

I. Definitions

As used in this Letter Agreement, the following terms shall have the following
meanings:

“Additional Settlement Shares” has the meaning specified in Section V(a).

“Affected Party” has the meaning specified in Section VI(b), Section VII(b) or
Section VIII, as applicable.

“Alternative Termination Delivery Unit” means (i) in the case of an event
resulting in a Termination Date (other than a termination following consummation
of a merger, tender offer or similar transaction in respect of an Announcement
Date), one share of Common Stock and (ii) in the case of an event resulting in a
Termination Date following consummation of a merger, tender offer or similar
transaction in respect of an Announcement Date, a unit consisting of the number
or amount of each type of property received by a holder of one share of Common
Stock in the related event giving rise to such Announcement Date; provided that
if such event involves a choice of consideration to be received by holders of
shares of Common Stock, an Alternative Termination Delivery Unit shall be deemed
to include the amount of cash received by a holder who had elected to receive
the maximum possible amount of cash as consideration for his shares of Common
Stock.

“Announcement Date” means the date of the first public announcement of any
corporate event involving the Company or the Common Stock that, in the
reasonable discretion of the Seller, is, as of such date, or if consummated
would become, at any date subsequent to such date, a merger, tender offer,
exchange offer, consolidation, amalgamation or binding share exchange (but
excluding corporate events such as acquisitions of assets or the shares of
another entity in which the Company does not issue any Common Stock).

“Bankruptcy Code” has the meaning specified in Section XVIII(b).

“Cash Tender Termination” has the meaning specified in Section VIII(a).

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

“Common Stock” has the meaning specified in the first paragraph of this Letter
Agreement.

“Company” has the meaning specified in the first paragraph of this Letter
Agreement.

“Company Termination Amount” has the meaning specified in Section X(c).

“Corporate Event Termination” has the meaning specified in Section VIII(b).

“Default Notice Day” has the meaning specified in Section X(b).

“Defaulting Party” has the meaning specified in Section IX.

“Delisting Termination” has the meaning specified in Section VIII(c).

“Discount Per Share” means USD 0.52.

“Disrupted Day” means a scheduled Trading Day on which a Market Disruption Event
or a Regulatory Disruption occurs or exists; provided that the Seller may
determine in its commercially reasonable discretion that a scheduled Trading Day
is a Disrupted Day only in part.

“Dividend Event Termination” has the meaning specified in Section VII(b).

“Exchange” means the New York Stock Exchange or any successor exchange.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expected Dividend Amount” has the meaning specified in Section VII(a).

“Indemnified Party” has the meaning specified in Section XVII.

“Initial Pricing Period Termination Date” means October 8, 2007.

“Initial Settlement Date” has the meaning specified in Section II(b).

“Letter Agreement” has the meaning specified in the first paragraph of this
Letter Agreement.

“Loss” has the meaning specified in Section X(a).

“Loss Notice” has the meaning specified in Section X(a).

“Loss of Borrow Termination” has the meaning specified in Section VI(b).

“Market Disruption Event” means any (i) suspension of or limitation imposed on
trading by the Exchange or any other exchange or market on which the Common
Stock is listed for trading and where trading has a material effect (in the
reasonable business judgment of the Seller) on the overall market for the Common
Stock, (ii) event that disrupts or impairs (in the reasonable business judgment
of the Seller) the ability of market participants in general to effect
transactions in, or obtain market values for, the shares of Common Stock or
futures or options contracts relating to the Common Stock or (iii) material
decrease, on any scheduled Trading Day, in the trading volume for the Common
Stock resulting from the Exchange failing to open or closing prior to its
scheduled closing time on such day such that in the reasonable business judgment
of the Seller it cannot complete its hedging activities in connection with the
Transaction for such scheduled Trading Day.

 

2



--------------------------------------------------------------------------------

“Maximum Borrow Cost” means, at any time, thirty (30) basis points per annum
based on the closing price per share of Common Stock on the immediately
preceding Trading Day.

“Non-Affected Party” has the meaning specified in Section VI(b), Section VII(b)
or Section VIII, as applicable.

“Non-Defaulting Party” has the meaning specified in Section IX.

“Number of Initial Shares” means (a) 87% multiplied by (b) the Purchase Price
divided by (c) the closing price per share of Common Stock on the Purchase Date,
with the result rounded up to the nearest whole number.

“Payment Amount” has the meaning specified in Section V(b).

“Pricing Period” means the period of consecutive Trading Days commencing on the
Pricing Period Commencement Date and ending on the Pricing Period Termination
Date, subject to extension as provided herein.

“Pricing Period Commencement Date” means August 13, 2007.

“Pricing Period Termination Date” means the earlier of (a) the Scheduled Pricing
Period Termination Date, or (b) any Relevant Pricing Day occurring on or
following the Initial Pricing Period Termination Date and immediately preceding
any Trading Day on which the Seller shall notify (which may include oral or
email notice, with oral notice promptly confirmed by written notice, it being
understood that any failure or delay in providing such written confirmation
shall not affect the effectiveness of the oral notice) the Company, prior to the
close of business in New York City on such Trading Day, of its intention to
terminate the Pricing Period.

“Private Placement Agreement” has the meaning specified in Annex B hereto.

“Private Placement Price” has the meaning specified in Annex B hereto.

“Private Placement Settlement” has the meaning specified in Section V(b).

“Private Securities” has the meaning specified in Annex B hereto.

“Prospectus” has the meaning specified in Annex A hereto.

“Purchase Date” has the meaning specified in Section II(a).

“Purchase Price” has the meaning specified in Section II(a).

“Reference Price” means the arithmetic average of the Rule 10b-18 VWAPs for all
Relevant Pricing Days in the Pricing Period; provided that, in the event the
Seller determines that a Disrupted Day that is a Relevant Pricing Day is a
Disrupted Day only in part, the Seller shall determine the Reference Price based
on an appropriately weighted average instead of such arithmetic average.

“Registered Settlement” has the meaning specified in Section V(b).

“Registration Statement” has the meaning specified in Annex A hereto.

“Regulation M” means Regulation M under the Exchange Act.

“Regulatory Disruption” has the meaning specified in Section III(d).

 

3



--------------------------------------------------------------------------------

“Relevant Day” means each day listed on Annex C hereto that is also a Trading
Day; provided that, notwithstanding anything to the contrary in this Letter
Agreement, the Seller shall not make any adjustment to the dates listed on Annex
C hereto.

“Relevant Period” has the meaning specified in Section III(a).

“Relevant Pricing Day” means each Relevant Day during the Pricing Period.

“Relevant Valuation Day” means each Relevant Day during the Valuation Period.

“Rule 10b-18” means Rule 10b-18 under the Exchange Act.

“Rule 10b-18 VWAP” means, for any Relevant Day, the volume-weighted average
price at which the Common Stock trades as reported in the consolidated system
for the principal U.S. securities exchange on which such Common Stock is then
listed on such Relevant Day, excluding (i) trades that do not settle regular
way, (ii) opening (regular way) reported trades in the consolidated system on
such Relevant Day, (iii) trades that occur in the last ten minutes before the
scheduled close of trading on the Exchange on such Relevant Day and ten minutes
before the scheduled close of the primary trading session in the market where
the trade is effected, and (iv) trades on such Relevant Day that do not satisfy
the requirements of Rule 10b-18(b)(3) of the Exchange Act, as determined in good
faith by the Seller. The Company acknowledges that the Seller may refer to the
Bloomberg Page “CLX.N <Equity> AQR SEC” (or any successor thereto), in its
judgment, for such Relevant Day to determine the Rule 10b-18 VWAP.

“SEC” has the meaning specified in Annex A hereto.

“Scheduled Pricing Period Termination Date” means January 24, 2008; provided
that, the Scheduled Pricing Period Termination Date may be postponed by the
Seller upon the occurrence or continuance of a Market Disruption Event or a
Regulatory Disruption on any scheduled Trading Day during the Pricing Period.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning specified in the first paragraph of this Letter
Agreement.

“Seller Termination Amount” has the meaning specified in Section X(b).

“Seller’s Hedge Position” means, at any time, the theoretical number of shares
of Common Stock represented by the Seller’s net hedge position in relation to
the Transaction at such time, as determined by the Seller in good faith and a
commercially reasonable manner, with a net short hedge position expressed as a
negative number and a net long hedge position expressed as a positive number.

“Seller’s Short Position” means, at any time, the absolute value of the lesser
of zero and Seller’s Hedge Position.

“Settlement Number” means (a)(i) the Purchase Price divided by (ii) the
Settlement Price, with the quotient rounded up to the nearest whole number,
minus (b) the Number of Initial Shares.

“Settlement Price” means (i) the Reference Price minus (ii) the Discount Per
Share.

“Share Cap” means, as of any date of determination, three (3) times the Number
of Initial Shares minus the number of shares of Common Stock delivered by the
Company to the Seller on or prior to such date hereunder (in each case subject
to adjustment pursuant to Sections III(d), VII and VIII).

“Termination Date” has the meaning specified in Section X(a).

 

4



--------------------------------------------------------------------------------

“Termination Price” means the value of an Alternative Termination Delivery Unit
to the Seller.

“Trading Day” means any day (i) other than a Saturday, a Sunday or a Disrupted
Day (subject to the proviso in the definition of “Disrupted Day” above), and
(ii) on which the Exchange is open for trading during its regular trading
session, notwithstanding the Exchange closing prior to its scheduled closing
time.

“Transaction” means the transaction contemplated by this Letter Agreement.

“Transfer Agreement” has the meaning specified in Annex A hereto.

“Valuation Period” means a period commencing on the first Trading Day
immediately following the last Trading Day of the Pricing Period and ending on
the Trading Day on which the Seller completes its purchase of a number of shares
of Common Stock equal to the Settlement Number, pursuant to Section III(b) and
Section V(b), and as determined in good faith by the Seller.

 

II. Initial Shares

(a) Subject to the terms and conditions of this Letter Agreement, the Company
agrees to purchase from the Seller, and the Seller agrees to sell to the
Company, on the date hereof or on such other Trading Day as the Company and the
Seller shall otherwise agree (the “Purchase Date”), for a single aggregate price
of USD 375,000,000 (the “Purchase Price”), a number of shares of Common Stock
equal to the Number of Initial Shares and, if the Settlement Number is greater
than zero, an additional number of shares of Common Stock equal to such
Settlement Number. Such purchase and sale shall be effected in accordance with
the Seller’s customary procedures.

(b) On the third Trading Day immediately following the Purchase Date (the
“Initial Settlement Date”), the Seller shall deliver the Number of Initial
Shares to the Company, upon payment by the Company of the Purchase Price in U.S.
dollars.

 

III. Seller Purchases

(a) The parties acknowledge that the deliveries of shares of Common Stock
contemplated by Section II will result in the Seller having an outstanding short
position with respect to the Common Stock. During the Pricing Period (the
“Relevant Period”) or, if applicable, the Valuation Period, the Seller or its
affiliates may effect transactions in shares of Common Stock or enter into
derivative transactions relating to the Common Stock. Notwithstanding the
foregoing, the Seller shall not be required to purchase any shares of Common
Stock during the Relevant Period or, if applicable, the Valuation Period. Any
purchases of Common Stock, or other transactions relating to Common Stock, by
the Seller or its affiliates during the Relevant Period or, if applicable, the
Valuation Period shall be conducted independently of the Company. It is the
intent of the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that this Letter
Agreement shall be interpreted in a manner to comply with the requirements of
Rule 10b5-1(c), and the Company shall take no action that results in the
Transaction not so complying with such requirements. Without limiting the
generality of the preceding sentence, the Company acknowledges and agrees that
(A) the Company does not have, and shall not attempt to exercise, any influence
over how, when or whether the Seller or its affiliates effect any purchases of
shares of Common Stock or other transactions relating to the Common Stock in
connection with the Transaction, (B) during the Relevant Period and, if
applicable, the Valuation Period, neither the Company nor its officers or
employees shall, directly or indirectly, communicate any material non-public
information regarding the Company or the Common Stock to any employee of the
Seller or its affiliates responsible for trading the Common Stock in connection
with the transactions contemplated hereby, (C) the Company is entering into the
Transaction in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b-5 under the Exchange Act and (D) the Company will not
alter or deviate from this Letter Agreement or enter into or alter a
corresponding hedging

 

5



--------------------------------------------------------------------------------

transaction with respect to the shares of Common Stock. The Company also
acknowledges and agrees that any amendment, modification or waiver of this
Letter Agreement must be effected in accordance with the requirements for the
amendment of a plan within the meaning of Rule 10b5-1(c) under the Exchange Act.
Without limiting the generality of the foregoing, any such amendment,
modification or waiver shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Exchange Act, and no
such amendment, modification or waiver shall be made on the basis of, or at any
time at which the Company or any officer or director of the Company is aware of,
any material non-public information regarding the Company or the Common Stock.

(b) (i) The Company represents and warrants that neither the Company nor any
agent acting for the Company has, during each of the four full calendar weeks
prior to the date hereof, and during the calendar week during which the Purchase
Date occurs, entered into a purchase by or for itself or for any of its
affiliated purchasers of a block of Common Stock (“affiliated purchaser” and
“blocks” each as defined in Rule 10b-18).

(ii) During the Relevant Period and, if applicable, the Valuation Period, the
Seller will use good faith efforts to make all open market purchases of Common
Stock on a Relevant Day in connection with this Transaction in a manner that
would comply with the limitations set forth in clauses (b)(2), (b)(3), (b)(4)
and (c) of Rule 10b-18 as if such rule were applicable to such purchases.

(c) During the Relevant Period and, if applicable, the Valuation Period, the
Company shall (i) notify the Seller prior to the opening of trading in the
Common Stock on any day on which the Company makes, or expects to be made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Company (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period),
(ii) promptly notify the Seller following any such announcement that such
announcement has been made, and (iii) promptly deliver to the Seller following
the making of any such announcement a certificate indicating (A) the Company’s
average daily Rule 10b-18 purchases (as defined in Rule 10b-18) during the three
full calendar months preceding the date of the announcement of such transaction
and (B) the Company’s block purchases (as defined in Rule 10b-18) effected
pursuant to paragraph (b)(4) of Rule 10b-18 during the three full calendar
months preceding the date of the announcement of such transaction. In addition,
the Company shall promptly notify the Seller of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. The Company acknowledges that any such public announcement may
cause the Pricing Period or Valuation Period to be suspended pursuant to Section
III(d). Accordingly, the Company acknowledges that its actions in relation to
any such announcement or transaction must comply with the standards set forth in
Section III(a).

(d) In the event that the Seller reasonably concludes in good faith that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by the Seller generally), for it to refrain from engaging in or to limit
its hedging activities in connection with the Transaction on any Relevant
Pricing Day during the Relevant Period and, if applicable, the Valuation Period
(each such event, a “Regulatory Disruption”), such day shall be deemed to be a
Disrupted Day. In the event of a Disrupted Day (regardless of the cause), the
Seller may adjust the terms of the Transaction as in its good faith judgment it
deems appropriate under the circumstances. The Seller shall promptly notify the
Company upon exercising its rights pursuant to this Section III(d) and shall
subsequently notify the Company in writing on the day the Seller believes that
it may resume its hedging activities. The Seller shall not be required to
communicate to the Company the reason for the Seller’s exercise of its rights
pursuant to this Section III(d) if the Seller reasonably determines in good
faith that disclosing such reason may result in a violation of any legal,
regulatory, or self-regulatory requirements or related policies and procedures.

 

6



--------------------------------------------------------------------------------

IV. Company Purchases

Except for the other accelerated share repurchase transaction entered into on
the date hereof, the Company (including its affiliates and affiliated
purchasers, each as defined in Rule 10b-18) shall not, without the prior written
consent of the Seller, purchase any shares of Common Stock (or an equivalent
interest, or any security convertible into or exchangeable for such shares) on
the open market, or enter into any accelerated share repurchase program, or any
derivative share repurchase transaction, or other transaction similar to the
transactions enumerated, from the date hereof and thereafter until all payments
or deliveries of shares pursuant to Section V or Section X below have been made.

 

V. Settlement

(a) If, following the expiration of the Pricing Period, the Settlement Number is
greater than zero, the Seller shall transfer to the Company through its agent,
for no additional consideration, a number of shares of Common Stock equal to the
Settlement Number (the “Additional Settlement Shares”). If Additional Settlement
Shares are to be transferred to the Company, the Seller shall deliver the shares
to the Company on the fourth Trading Day following the last day of the Pricing
Period.

(b) If, following the expiration of the Pricing Period, the Settlement Number is
less than zero, (i) the Company shall make a cash payment to the Seller in an
amount equal to the absolute value of the Settlement Number multiplied by the
weighted average purchase price at which the Seller purchases shares of Common
Stock equal to the Settlement Number on Relevant Valuation Days during the
Valuation Period, plus interest thereon from such date of purchase accrued daily
at the overnight federal funds rate as determined by the Seller in a
commercially reasonable manner plus twenty (20) basis points (the “Payment
Amount”), to be paid on the Trading Day immediately following the last day of
the Valuation Period, or (ii) if the Company so elects pursuant to this
paragraph (b), in lieu of such cash payment, the Company shall, in accordance
with the provisions of this paragraph (b), transfer to the Seller through its
agent, for no additional consideration, a number of shares of Common Stock equal
to the absolute value of the Settlement Number, adjusted as provided below. The
Company shall notify the Seller in writing of its election to effect the
delivery of the Settlement Number of shares, adjusted as provided below, and
whether such delivery will be effected in accordance with Annex A (“Registered
Settlement”) or Annex B (“Private Placement Settlement”) to this Letter
Agreement on or prior to the close of business in New York City on the scheduled
Trading Day following the last day of the Pricing Period; provided that (A) if
the Company fails to make a timely election and notify the Seller that it will
effect the delivery of the Settlement Number of shares, the Company will be
obligated to pay the Payment Amount in cash, and (B) if the Company fails to
make a timely election regarding whether Registered Settlement or Private
Placement Settlement will apply following a timely election to deliver shares,
the Company shall be deemed to have elected Private Placement Settlement. If the
Company elects Registered Settlement, then the Company shall deliver to the
Seller a number of shares of Common Stock equal to (A) the absolute value of the
Settlement Number plus (B) an additional number of shares of Common Stock to
take into account a per share fee of USD 0.05 on the absolute value of the
Settlement Number, and such shares of Common Stock shall be delivered on the
second Trading Day following the last day of the Pricing Period and in such
numbers as are specified by the Seller in accordance with the procedures
contained in Annex A. If the Company elects or is deemed to have elected Private
Placement Settlement, then on the scheduled Trading Day immediately following
the day on which the Seller informs the Company pursuant to Annex B of the
number of Private Securities required to be delivered, the Company shall deliver
to the Seller a number of shares of Common Stock equal to (A) the Payment Amount
divided by (B) the Private Placement Price (determined in accordance with the
procedures contained in Annex B).

(c) Notwithstanding anything to the contrary in this Letter Agreement, the
Company acknowledges and agrees that, on any day, the Seller (or its agent or
affiliate) shall not be obligated to deliver or receive any shares of Common
Stock to or from the Company and the Company shall not be entitled to receive
any shares of Common Stock if such receipt or delivery would result in the
Seller’s ultimate parent entity directly or indirectly beneficially owning (as
such term is defined for purposes of Section 13(d) of the Exchange Act) at any
time in excess of 4.7% of the outstanding shares of Common

 

7



--------------------------------------------------------------------------------

Stock. Any purported receipt or delivery of shares of Common Stock shall be void
and have no effect to the extent (but only to the extent) that any receipt or
delivery of such shares of Common Stock would result in the Seller’s ultimate
parent entity directly or indirectly so beneficially owning in excess of 4.7% of
the outstanding shares of Common Stock. If, on any day, any delivery or receipt
of shares of Common Stock by the Seller (or its agent or affiliate) is not
effected, in whole or in part, as a result of this provision, the Seller’s and
the Company’s respective obligations to make or accept such receipt or delivery
shall not be extinguished and such receipt or delivery shall be effected over
time as promptly as the Seller reasonably determines that such receipt or
delivery would not result in the Seller’s ultimate parent entity directly or
indirectly beneficially owning in excess of 4.7% of the outstanding shares of
Common Stock.

(d) The Company represents and warrants, as of the date of any election pursuant
to Section V(b) to deliver shares, that it is not aware of material non-public
information with respect to the Company or the Common Stock.

 

VI. Borrow Events

(a) Borrow Cost Increase. If at any time during the Transaction, the Seller is
unable, after using commercially reasonable efforts, to borrow Common Stock (up
to a number necessary to maintain Seller’s Short Position) on terms that require
the Seller to pay or bear costs in connection with such borrow in an amount per
share of Common Stock less than or equal to the Maximum Borrow Cost, then the
Seller will act in good faith and in a commercially reasonable manner to
(a) make the corresponding adjustment(s), if any, to any variable relevant to
the exercise, valuation, settlement or payment terms of the Transaction as the
Seller determines appropriate to account for any such borrowing costs per share
of Common Stock in excess of the Maximum Borrow Cost and (b) determine the
effective date(s) of the adjustment(s).

(b) Loss of Borrow Termination. On any scheduled Trading Day, the Seller may
elect to terminate the Transaction (a “Loss of Borrow Termination”), in whole or
in part, as the case may be, in the event and pro rata to the extent it is no
longer able, after commercially reasonable efforts, to borrow (or maintain a
borrowing of) shares of Common Stock in an amount necessary to maintain Seller’s
Short Position. Upon the occurrence of a Loss of Borrow Termination, the
“Affected Party” shall be the Company and the Seller shall be the “Non-Affected
Party” for purposes of Section X.

 

VII. Dividend Event

(a) Dividend Amount. If 100% of the aggregate gross cash dividends or
distributions per share of Common Stock (including any ordinary or extraordinary
cash dividends) declared by the Company and for which the ex-date is scheduled
to occur during the Relevant Period exceeds the expected cash dividend amount
per share of Common Stock (subject to adjustment in accordance with Section
VIII) set forth in this Section VII(a) (the “Expected Dividend Amount”), a
Dividend Event shall be deemed to have occurred.

 

Expected Dividend Amount

 

Dividend Period

USD 0.00 per share of Common Stock   Trade Date – October 25, 2007 USD 0.40 per
share of Common Stock   October 26, 2007 – January 24, 2008 USD 0.00 per share
of Common Stock   Any period after January 24, 2008

(b) Dividend Event Termination. Upon the occurrence of a Dividend Event, on any
scheduled Trading Day on or after the occurrence of such Dividend Event, the
Seller may elect to terminate the Transaction (a “Dividend Event Termination”).
Upon the occurrence of a Dividend Event Termination, the “Affected Party” shall
be the Company and the Seller shall be the “Non-Affected Party” for purposes of
Section X.

 

8



--------------------------------------------------------------------------------

VIII. Extraordinary Events

(a) In the event an offer is publicly announced to the holders of Common Stock
to tender or exchange in excess of 10% of the outstanding shares of Common Stock
for cash, the Seller may, in its reasonable discretion, (i) adjust the terms of
the Transaction so that (i) the final day of the Pricing Period shall be the
earlier of the scheduled final Relevant Pricing Day of the Pricing Period and
the date such offer is consummated and (ii) for each of the Relevant Pricing
Days in the Pricing Period following the date on which such offer is publicly
announced, the price used in computing the Reference Price shall be deemed to
equal the price per share of Common Stock at which such offer is to be
consummated, where the Seller shall notify the Company in writing as to the
terms of any adjustment made pursuant to this Section VIII(a) no later than 5
days after the tender offer is publicly announced or (ii) elect to terminate
this Transaction (a “Cash Tender Termination”). Upon the occurrence of a Cash
Tender Termination, the “Affected Party” shall be the Company and the Seller
shall be the “Non-Affected Party” for purposes of Section X.

(b) In the event of any event involving the Company or the Common Stock not
specifically addressed in subsection (a) of this Section VIII which is an
Announcement Date, a non-cash dividend or distribution, stock split,
reorganization, merger, amalgamation, consolidation, binding share exchange,
offer to tender or exchange Common Stock for consideration other than cash,
rights offering, recapitalization or spin-off or any other event that may have a
diluting or concentrative effect on the theoretical value of the Common Stock,
but excluding events such as acquisitions of assets or the stock of another
company where the Company does not issue Common Stock and the ordinary course
grant or exercise of stock options or other securities or rights pursuant to the
Company’s employee benefit plans, or in the event that the Seller, in its
reasonable good faith judgment, determines that the adjustments described in
subsection (a) of this Section VIII will not result in an equitable adjustment
of the terms of the Transaction (including, for the avoidance of doubt, because
such event results in losses to the Seller as a result of the Seller’s inability
to modify its hedging position quickly enough to properly reflect the increase
in the price of the shares of Common Stock resulting from such event), the
Seller may (i) adjust the terms of the Transaction (including, without
limitation, with respect to the Expected Dividend Amount and the number of
Trading Days in the Pricing Period) as in the exercise of its good faith
judgment it deems appropriate under the circumstances or (ii) elect to terminate
the Transaction (a “Corporate Event Termination”). Upon the occurrence of a
Corporate Event Termination, the “Affected Party” shall be the Company and the
Seller shall be the “Non-Affected Party” for purposes of Section X.

(c) In the event that the Exchange announces that pursuant to the rules of such
Exchange, the Common Stock ceases (or will cease) to be listed, traded or
publicly quoted on the Exchange for any reason (other than the occurrence of an
event addressed in subsections (a) or (b) of this Section VIII) and is not
immediately re-listed, re-traded or re-quoted on an exchange or quotation system
located in the same country as the Exchange (or, where the Exchange is within
the European Union, in any member state of the European Union), the Seller may
(i) adjust the terms of this Transaction or (ii) elect to terminate this
Transaction (a “Delisting Termination”). Upon the occurrence of a Delisting
Termination, the “Affected Party” shall be the Company and the Seller shall be
the “Non-Affected Party” for purposes of Section X.

 

IX. Events of Default

The occurrence of any of the following events with respect to a party (such
party, the “Defaulting Party” and the other party, the “Non-Defaulting Party”),
shall be an “Event of Default”:

(a) The failure to make any payment or any delivery of shares pursuant to the
terms of this Letter Agreement; or

 

9



--------------------------------------------------------------------------------

(b) Any representation or warranty made in this Letter Agreement shall prove to
have been false in any material respect at the time it was made, given or
reaffirmed; or

(c) The failure to perform or comply in any material respect with any other
obligation in this Letter Agreement, which failure shall continue for thirty
(30) days after written notice of such failure has been sent to the Defaulting
Party; or

(d) The party (1) is dissolved (other than pursuant to a consolidation,
amalgamation or merger); (2) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (3) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within thirty (30) days of the institution or
presentation thereof; (5) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (6) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all of its assets; (7) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within thirty (30) days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (1) to (7) (inclusive); or (9) takes any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the foregoing acts; or

(e) Any loan or other obligation in respect of borrowed money (whether present
or future, contingent or otherwise, as principal or surety or otherwise) of a
party in an amount in excess of the lesser of 3% of shareholder’s equity or USD
100,000,000 shall have become payable before the due date thereof as a result of
acceleration of maturity caused by the occurrence of any event of default
thereunder or any such loan or obligation shall not be repaid when due, as
extended by any applicable grace period specified in the contracts or agreements
constituting such loan or obligation; or

(f) Any consolidation or amalgamation or merger with or into, or any transfer of
all or substantially all its assets to another entity by a party, resulting in
the creditworthiness of the surviving or transferee entity being materially
weaker than that of the party immediately prior to such action.

 

X. Termination

(a) Upon the occurrence and the continuance of an Event of Default, a Loss of
Borrow Termination, a Dividend Event Termination, Cash Tender Termination, a
Corporate Event Termination or a Delisting Termination, the Non-Defaulting Party
or the Non-Affected Party (as the case may be) may in its sole discretion
immediately, upon notice (a “Loss Notice”) to the Defaulting Party or the
Affected Party (as the case may be), terminate the Transaction as of the date
specified in the Loss Notice, which shall not be earlier than the date such
notice is effective (the “Termination Date”), notwithstanding any other
provision hereof, and the Seller may sell, liquidate, offset or take any other
action with respect to any hedge position established or maintained by it in
connection with the Transaction. Following a Loss Notice, the Non-Defaulting
Party or the Non-Affected Party (as the case may be) shall act in good faith and
in a commercially reasonable manner to determine the amount that such party
reasonably in good faith believes to be its total unreimbursed net losses and
costs (or gains, in which case expressed as a negative number) in connection
with this Letter Agreement (the “Loss”). Such computation shall include any
out-of-pocket losses and any actual or anticipated loss or cost incurred as a
result of its terminating, liquidating, obtaining or reestablishing any hedge or
related trading position (including, for the avoidance of doubt, losses to the

 

10



--------------------------------------------------------------------------------

Seller as a result of the Seller’s inability to modify its hedging position
quickly enough to properly reflect the increase in the price of the shares of
Common Stock resulting from such event), but shall not include losses resulting
from the difference between any cash dividend described in Section VII(a) that
gives rise to a Dividend Event Termination and the relevant Expected Dividend
Amount. In addition to the foregoing, the Non-Defaulting Party or the
Non-Affected Party may include in its determination of its Loss hereunder such
losses and costs (or gains) in respect of any payment or delivery required to
have been made on or before the Termination Date and not made.

(b) If (i) the Seller is the Defaulting Party and the Loss calculated by the
Company is a positive amount, or (ii) the Company is the Defaulting Party or the
Affected Party (as the case may be) and the Loss calculated by the Seller is a
negative amount, then the Seller shall pay to the Company the absolute value of
such Loss in cash promptly following the calculation by the Company or the
Seller, as the case may be, of the Loss unless (A) the Company elects (which
election shall be binding), in lieu of payment of such cash amount (the “Seller
Termination Amount”), to receive Alternative Termination Delivery Units pursuant
to subsection (d) below and (B) notifies the Seller of such election by delivery
of written notice to the Seller on or before the scheduled Trading Day
immediately following the Company’s receipt or delivery, as applicable, of a
notice setting forth the amount payable by the Company or the Seller with
respect to such termination (the date of such delivery, the “Default Notice
Day”) in which event the Seller shall be obligated to deliver to the Company the
Alternative Termination Delivery Units pursuant to subsection (d) below;
provided that the Company’s election to receive Alternative Termination Delivery
Units pursuant to subsection (d) below shall not be valid and cash settlement
shall apply if (i) the representations and warranties made by the Company to the
Seller in Section XVI(f), (h), (i) and (j) are not true and correct as of the
date the Company makes such election, as if made on such date or (ii) such
termination is in respect of an event that is within the Company’s control.

(c) If (i) the Company is the Defaulting Party or the Affected Party (as the
case may be) and the Loss calculated by the Seller is a positive amount, or
(ii) the Seller is the Defaulting Party and the Loss calculated by the Company
is a negative amount, then the Company shall pay to the Seller the absolute
value of such Loss in cash promptly following the calculation by the Company or
the Seller, as applicable, of the Loss unless (i) the Company elects (which
election shall be binding), in lieu of payment of such cash amount (the “Company
Termination Amount”), to deliver Alternative Termination Delivery Units pursuant
to subsection (d) below and (ii) notifies the Seller of such election by
delivery of written notice to the Seller on or before the scheduled Trading Day
immediately following the Default Notice Day in which event the Company shall be
obligated to deliver to the Seller the Alternative Termination Delivery Units
pursuant to subsection (d) below; provided that the Company’s election to
deliver Alternative Termination Delivery Units pursuant to subsection (d) below
shall not be valid and cash settlement shall apply if (i) the representations
and warranties made by the Company to the Seller in Section XVI(f), (h), (i) and
(j) are not true and correct as of the date the Company makes such election, as
if made on such date or (ii) (A) a registered sale on such terms and pursuant to
such commercially reasonable requirements imposed by the Seller of such
Alternative Termination Delivery Units is not possible or practicable (as
determined by the Seller in its reasonable discretion) and the Company has taken
any action that would make unavailable (x) the exemption set forth in
Section 4(2) of the Securities Act for the sale of any Alternative Termination
Delivery Units by the Company to the Seller or (y) an exemption from the
registration requirements of the Securities Act reasonably acceptable to the
Seller for resales of Alternative Termination Delivery Units by the Seller,
(B) such termination is in respect of an event that is within the Company’s
control, or (C) the Company fails to execute a private placement agreement or
similar agreement providing for such resale, which agreement shall be in form
and substance reasonably satisfactory to the Seller, or otherwise fails to
comply with any commercially reasonable requirements imposed by the Seller in
respect of the private placement or registered offering of the Alternative
Termination Delivery Units; provided further that in no event shall the Company
be required to deliver a number of shares of Common Stock that exceeds the then
applicable Share Cap.

(d) Subject to subsections (b) and (c) above, unless cash settlement is
applicable, (i) the Seller shall, beginning on the first Relevant Day following
the Default Notice Day and on each Relevant Day thereafter ending when the
Seller shall have satisfied its obligations under this subsection (d), purchase

 

11



--------------------------------------------------------------------------------

a number of Alternative Termination Delivery Units equal to (A) the Seller
Termination Amount divided by (B) the Termination Price (calculated taking into
account the Seller’s purchase price thereof); and (ii) the Seller shall deliver
such Alternative Termination Delivery Units to the Company on the settlement
dates relating to such purchases; provided that if subsection (c) above is
applicable, clauses (i) and (ii) of this subsection (d) shall not apply and, in
lieu thereof, the Company shall, as soon as directed by the Seller after the
Default Notice Day, deliver to the Seller a number of Alternative Termination
Delivery Units equal to the quotient of (A) the Company Termination Amount
divided by (B) the Termination Price (calculated taking into account the resale
price or expected resale price thereof).

(e) In addition to the obligations set forth in subsections (b) and (c) above,
the Defaulting Party agrees to indemnify the Non-Defaulting Party from and
against any reasonable expenses (including reasonable legal fees and other
expenses of collection) it may incur as a result of any default by such party.

 

XI. Other Agreements

(a) The parties acknowledge and agree that this Letter Agreement is not intended
to convey to the Seller rights against the Company hereunder that are senior to
the claims of common stockholders in any U.S. bankruptcy proceedings of the
Company; provided, however, that nothing herein shall limit or shall be deemed
to limit the Seller’s right to pursue remedies in the event of a breach by the
Company of its obligations and agreements with respect to this Letter Agreement;
and provided further that in pursuing a claim against the Company in the event
of a bankruptcy, insolvency or dissolution with respect to Company, the Seller’s
rights hereunder shall rank on a parity with the rights of a holder of shares of
Common Stock enforcing similar rights under a contract involving shares of
Common Stock.

(b) The Company is aware of its reporting obligations under the Exchange Act and
applicable accounting and disclosure rules and regulations applicable to the
transactions contemplated in this Letter Agreement.

(c) The Company agrees that while this Letter Agreement is in effect, it shall
cause (i) the number of authorized shares of Common Stock minus (ii) the number
of outstanding shares of Common Stock minus (iii) the number of shares of Common
Stock reserved for other purposes minus (iv) without duplication of clause
(iii), the aggregate maximum number of shares of Common Stock deliverable under
warrants, options, swaps, forwards, convertible or exchangeable securities or
other similar transactions, agreements or instruments issued by the Company or
to which the Company is a party that provide for physical or net share
settlement or otherwise may require the issuance of shares of Common Stock by
the Company, to exceed the then applicable Share Cap. At the conclusion of the
Pricing Period, the Company will have a sufficient number of treasury shares or
duly authorized but unissued shares of Common Stock available to satisfy its
obligations with respect to this Transaction, such shares of Common Stock to be
fully paid and nonassessable and free of preemptive and other rights. The
Company agrees that a failure by the Company to comply with the preceding
sentence shall be an Event of Default hereunder with respect to the Company
without regard to any grace period that would otherwise be applicable.

(d) The Company agrees that, during the Relevant Period and until all deliveries
under Sections II, V and X hereunder have been made, if applicable, neither the
Company nor any of its affiliates or agents shall make any distribution (as
defined in Regulation M) of Common Stock, or any security for which the Common
Stock is a reference security (as defined in Regulation M) or take any other
action that would, in the view of the Seller, preclude purchases by the Seller
of the Common Stock or cause the Seller to violate any law, rule or regulation
with respect to such purchases.

 

XII. Non-confidentiality

Notwithstanding anything to the contrary herein, the Company and the Seller
hereby agree that (i) the Company is not obligated to the Seller to keep
confidential from any and all persons or otherwise limit the use of any aspect
of this Letter Agreement relating to the structure or tax aspects thereof, and
(ii) the Seller does not assert any claim of proprietary ownership in respect of
any such aspect of this Letter Agreement.

 

12



--------------------------------------------------------------------------------

XIII. Assignment and Transfer

JPMorgan may assign any of its rights or duties hereunder to any one or more of
its affiliates without the prior written consent of the Company. Notwithstanding
any other provision in this Letter Agreement to the contrary requiring or
allowing JPMorgan to purchase, sell, receive or deliver any shares of Common
Stock or other securities to or from the Company, JPMorgan may designate any of
its affiliates to purchase, sell, receive or deliver such shares of Common Stock
or other securities and otherwise to perform JPMorgan’s obligations in respect
of this Transaction and any such designee may assume such obligations. JPMorgan
shall be discharged of its obligations to the Company only to the extent of any
such performance. For the avoidance of doubt, JPMorgan hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of JPMorgan’s
obligations in respect of this Transaction are not completed by its designee,
JPMorgan shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.

 

XIV. Calculations

To the extent any calculation, adjustment or determination is required to be
made by the Seller hereunder, the Seller shall make any such calculation,
adjustment, or determination reasonably and in good faith.

 

XV. Representations of the Parties

Each party represents to the other party that:

(a) Status. It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;

(b) Powers. It has the corporate or other organizational power to execute and
deliver this Letter Agreement and to perform its obligations under this Letter
Agreement and has taken all necessary action to authorize such execution,
delivery and performance;

(c) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(d) Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Letter Agreement have been obtained and are
in full force and effect and all conditions of any such consents have been
complied with;

(e) Obligations Binding. Its obligations under this Letter Agreement constitute
its legal, valid and binding obligations, enforceable in accordance with its
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)); and

(f) Absence of Certain Events. No Event of Default (as defined in this Letter
Agreement) or event that, with the giving of notice or the passage of time or
both, would constitute an Event of Default has occurred and is continuing and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under this Letter Agreement.

 

13



--------------------------------------------------------------------------------

XVI. Representations of the Company

The Company hereby represents on the Purchase Date that:

(a) its financial condition is such that it has no need for liquidity with
respect to its investment in the transactions contemplated by this Letter
Agreement and no need to dispose of any portion thereof to satisfy any existing
or contemplated undertaking or indebtedness. Its investments in and liabilities
in respect of such transactions, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with such transactions, including the loss of its entire
investment in such transactions;

(b) it acknowledges that the offer and sale of the Transaction to it is intended
to be exempt from registration under the Securities Act, by virtue of
Section 4(2) thereof. Accordingly, the Company represents and warrants to the
Seller that (i) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (ii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iii) it understands that the Seller has no obligation or
intention to register the transactions contemplated by this Letter Agreement
under the Securities Act or any state securities law or other applicable federal
securities law;

(c) it understands that no obligations of the Seller to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of the Seller or any governmental agency;

(d) IT UNDERSTANDS THAT THE TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT
ARE SUBJECT TO COMPLEX RISKS THAT MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE
VOLATILE AND THAT LOSSES MAY OCCUR QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS
WILLING TO ACCEPT SUCH TERMS AND CONDITIONS AND ASSUME (FINANCIALLY AND
OTHERWISE) SUCH RISKS;

(e) [Reserved];

(f) it is not entering into this Letter Agreement on the basis of, and neither
it nor its officers or directors is aware of, any material non-public
information with respect to it or the Common Stock or in anticipation of, in
connection with, or to facilitate, a distribution of its securities, a self
tender offer or a third-party tender offer;

(g) it is not entering into any transaction to create, and will not engage in
any other securities or derivatives transactions to create, actual or apparent
trading activity in the Common Stock (or any security convertible into or
exchangeable for Common Stock) or to raise or depress or to manipulate the price
of the Common Stock (or any security convertible into or exchangeable for Common
Stock) for the purpose of inducing the purchase or sale of such securities by
others;

(h) it has not and will not directly or indirectly violate any applicable law,
rule or regulation (including, without limitation, the Securities Act and the
Exchange Act) in connection with the transactions contemplated by this Letter
Agreement;

(i) the transactions contemplated by this Letter Agreement and any repurchase of
Common Stock by the Company in connection with such transactions are pursuant to
a publicly announced share repurchase program that has been approved by its
Board of Directors and any such repurchase has been or will when so required be
publicly disclosed in its periodic filings under the Exchange Act and its
financial statements and notes thereto and, at the time of making this
representation, such transactions are not subject to any internal policy or
procedure of the Company which would prohibit the Company from effecting any
transactions in the shares of Common Stock at such time;

 

14



--------------------------------------------------------------------------------

(j) the Company is not on the date hereof, and will not be during the term of
the transactions contemplated by this Letter Agreement, engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, that
would preclude purchases by it or the Seller of the Common Stock or cause the
Seller to violate any law, rule or regulation with respect to such purchases;

(k) it is not, and after giving effect to the Transaction, will not be, required
to be registered as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended;

(l) it will not consolidate or merge with or into any person unless the
surviving person is the Company or another person formed under the laws of a
State of the United States of America and assumes or is responsible, by
operation of law, for all obligations of the Company hereunder;

(m) it is not relying, and has not relied upon, the Seller or any of its
affiliates with respect to the legal, accounting, tax or other implications of
this Letter Agreement and it has conducted its own analyses of the legal,
accounting, tax and other implications of this Letter Agreement;

(n) it acknowledges and agrees that neither the Seller nor any affiliate of the
Seller has acted as its advisor in any capacity in connection with this Letter
Agreement or the transactions contemplated hereby. The Company is entering into
this Letter Agreement with a full understanding of all of the terms and risks
hereof (economic and otherwise), has adequate expertise in financial matters to
evaluate those terms and risks and is capable of assuming (financially and
otherwise) those risks;

(o) it understands and acknowledges that the Seller and its affiliates may from
time to time effect transactions for their own account or the account of
customers and hold positions in securities or options on securities of the
Company and that the Seller and its affiliates may continue to conduct such
transactions during the Relevant Period and, if applicable, the Valuation
Period;

(p) is an “eligible contract participant”, as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended; and

(q) its assets at their fair valuation exceed its liabilities, including
contingent liabilities; its capital is adequate to conduct its business and it
has the ability to pay its debts and obligations as such debts mature and does
not intend to, or does not believe that it will, incur debt beyond its ability
to pay as such debts mature.

 

XVII. Indemnification

The Company agrees to indemnify and hold harmless the Seller, its affiliates and
its assignees and their respective directors, officers, employees, agents and
controlling persons (the Seller and each such person being an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities,
joint or several, to which such Indemnified Party may become subject, and
relating to or arising out of breaches or alleged breaches of any of the
Company’s representations or covenants contained in this Letter Agreement or out
of violations or alleged violations of the antifraud and anti-manipulation
provisions of the federal securities laws as a result of the transactions
contemplated by this Letter Agreement, and will reimburse any Indemnified Party
for all expenses (including reasonable counsel fees and expenses) as they are
incurred in connection with the investigation of, preparation for or defense or
settlement of any pending or threatened claim or any action, suit or proceeding
arising therefrom, whether or not such Indemnified Party is a party thereto and
whether or not such claim, action, suit or proceeding is initiated or brought by
or on behalf of the Company. The Company will not be liable under the foregoing
indemnification provision to the extent that any loss, claim, damage, liability
or expense is found in a nonappealable judgment by a court of competent
jurisdiction to have resulted from the Seller’s breach of a material term of
this Letter Agreement, willful misconduct or gross negligence. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then the Company shall
contribute, to the maximum extent permitted by law (but only to the extent that
such harm

 

15



--------------------------------------------------------------------------------

was not caused by the Seller’s breach of a material term of this Letter
Agreement, willful misconduct or gross negligence), to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. The Company also agrees that no Indemnified Party shall have any
liability to the Company or any person asserting claims on behalf of or in right
of the Company in connection with or as a result of any matter referred to in
this Letter Agreement except to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Company result from the breach of a
material term of this Letter Agreement, or the Indemnified Party’s gross
negligence or willful misconduct. The provisions of this Section XVII shall
survive completion of the transactions contemplated by this Letter Agreement and
shall inure to the benefit of any permitted assignee of the Seller.

 

XVIII. Miscellaneous

(a) No Collateral. Notwithstanding any provision of this Letter Agreement, or
any other agreement between the parties, to the contrary, the obligations of the
Company under this Letter Agreement are not secured by any collateral.

(b) Acknowledgements. The parties hereto intend for (i) the Transaction
hereunder to be a “securities contract” and a “swap agreement” as defined in the
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”),
and the parties hereto are entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 362(o), 546, 555, 560 and 561 of the
Bankruptcy Code; (ii) a party’s right to liquidate, terminate or accelerate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default, a Loss of Borrow Termination, a Dividend Event Termination, a Cash
Tender Termination, a Corporate Event Termination or a Delisting Termination
under this Letter Agreement with respect to the other party to constitute a
“contractual right” within the meaning of the Bankruptcy Code; (iii) all
transfers of cash, securities or other property under or in connection with the
Transaction are “transfers” made “by or to (or for the benefit of)” a “master
netting agreement participant”, a “financial institution”, a “financial
participant”, a “forward contract merchant” or a “swap participant”, (each as
defined in the Bankruptcy Code) within the meaning of Sections 546(e), 546(f),
546(g) and 546(j) of the Bankruptcy Code; (iv) all obligations under or in
connection with the Transaction represent obligations in respect of “termination
values”, “payment amounts” or “other transfer obligations” within the meaning of
Section 362, 560 and 561 of the Bankruptcy Code; and (v) each of the parties
hereto to be a “swap participant” and “financial participant” within the meaning
of Sections 101(53C) and 101(22A) of the Bankruptcy Code.

(c) Waiver of Trial by Jury. EACH OF THE COMPANY AND THE SELLER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE ACTIONS OF THE SELLER
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(d) Governing Law. THIS LETTER AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK WITHOUT REFERENCE TO THE CHOICE OF LAW RULES THEREOF.

(e) Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(f) Waiver of Setoff. Each party waives any and all rights it may have to set
off delivery or payment obligations it owes to the other party under this Letter
Agreement against any delivery or payment obligations owed to it by the other
party under any other agreement between the parties hereto, by operation of law
or otherwise.

 

16



--------------------------------------------------------------------------------

XIX. Notices

Unless otherwise specified, notices under this Letter Agreement may be made by
telephone, to be confirmed in writing to the address below. Changes to the
Notices must be made in writing.

 

  (a) If to the Company:

The Clorox Company

1221 Broadway

Oakland, CA 94612-1888

Attention: General Counsel

Telephone: (510) 271-3388

Facsimile: (510) 271-1696

 

  (b) If to JPMorgan:

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities Inc.

277 Park Avenue

New York, NY 10172

Attn: Erik Stefanik

Title: Operations Analyst

Telephone: (212) 622-5814

Facsimile: (212) 622-8534

Notices shall be effective as follows: (i) if in writing and delivered in person
or by courier, on the date delivered; (ii) if sent by facsimile transmission, on
the date that transmission is received by a responsible employee of the
recipient in legible form (it being agreed that the burden of proving receipt
will be on the sender and will not be met by a transmission report generated by
the sender’s facsimile machine); (iii) if sent by certified or registered mail
(airmail, if overseas) or the equivalent (return receipt requested), on the date
that mail is delivered or delivery is attempted, unless, in each case, the date
and time of delivery (or attempted delivery) or that receipt is not a business
day or is after the close of business, in which case that notice shall be deemed
given and effective on the first following business day.

 

XX. Agency

Each party agrees and acknowledges that (i) JPMSI, an affiliate of JPMorgan, has
acted solely as agent and not as principal with respect to this Transaction and
(ii) JPMSI has no obligation or liability, by way of guaranty, endorsement or
otherwise, in any manner in respect of this Transaction (including, if
applicable, in respect of the settlement thereof). Each party agrees it will
look solely to the other party (or any guarantor in respect thereof) for
performance of such other party’s obligations under this Transaction. JPMSI is
authorized to act as agent for JPMorgan.

 

17



--------------------------------------------------------------------------------

LOGO [g24701img1.jpg]

Please confirm your agreement to the foregoing by signing and returning to us
the enclosed duplicate of this Letter Agreement.

 

Very truly yours,

J.P. MORGAN SECURITIES INC.,

as agent for JPMorgan Chase Bank, National Association, London Branch

By:   /s/ J. M. Wood Name: J. M. Wood Title: Executive Director

Acknowledged and agreed to as of

the date first above written,

 

THE CLOROX COMPANY By:   Charles R. Conradi Name: Charles R. Conradi Title: V.P.
Tax & Treasurer

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

Signature Page to Accelerated Share

Repurchase Letter Agreement



--------------------------------------------------------------------------------

LOGO [g24701img1.jpg]

ANNEX A

REGISTRATION PROCEDURES

In accordance with Section V(b) of the Letter Agreement, if the Company elects
“Registered Settlement”, then the Company shall effect such delivery in
compliance with the following:

(a) The Company agrees to take all actions within its control, including,
without limitation, the procedures set forth in subsection (f) below, to make
available to the Seller and its affiliates an effective registration statement
under the Securities Act and one or more prospectuses as necessary to allow the
Seller and its affiliates to comply with the applicable prospectus delivery
requirements (the “Prospectus”) for the resale by the Seller and its affiliates
of the shares of Common Stock delivered by the Company hereunder (the
“Registration Statement”), such Registration Statement to be effective and
Prospectus to be current on each Trading Day until all such resales by the
Seller (or its affiliates) have been settled. It is understood that the
Registration Statement and Prospectus may cover a number of shares of Common
Stock equal to all shares to be delivered by the Company hereunder (the
“Shares”). The Seller shall provide, by a reasonable time in advance, such
information regarding the Seller and its affiliates as shall be required to be
included in the Prospectus. The Company shall pay the applicable registration
fee and all costs in connection with the preparation of the Registration
Statement and the Prospectus including, without limitation, the cost of printing
the Prospectus. In addition, the Company agrees to take all actions reasonably
requested by the Seller to facilitate the disposition of the Shares, including
all actions set forth in subsection (f) below.

(b) The Company represents, on each day described in subsection (a), that with
respect to the Registration Statement and Prospectus, as supplemented by any
information provided by the Company to the Seller in connection with sales on a
private placement basis pursuant to subsection (e) below, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of the Prospectus, in light of the circumstances in
which they were made).

(c) The Company agrees to provide to the Seller and its affiliates on (or, if
requested by the Seller, reasonably in advance of) the final Trading Day of the
Pricing Period or other date the number of shares of Common Stock to be
delivered is determined, opinions of counsel, comfort letters, officers’
certificates and such other documents as may be reasonably requested by the
Seller. The Company also agrees that the Seller and its affiliates shall be
entitled to perform such diligence as the Seller may reasonably request in
advance of such date and the results thereof must be reasonably satisfactory to
the Seller. The Company agrees to reimburse the Seller for all reasonable
out-of-pocket expenses it incurs in connection with such diligence and otherwise
in connection with the preparation of the Registration Statement and Prospectus
(or any offering document for sales on a private placement basis pursuant to
subsection (e) below), including, without limitation, the reasonable fees and
expenses of one outside counsel to the Seller incurred in connection therewith.

(d) The Company shall, prior to the date it is obligated to deliver Shares
pursuant to Section V(b) of the Letter Agreement, enter into an agreement (the
“Transfer Agreement”) with the Seller in connection with the public resale of
the Shares by the Seller or its affiliates substantially similar to underwriting
agreements entered into by the Seller with respect to equity securities; the
Transfer Agreement shall include, without limitation, provisions substantially
similar to those contained in such underwriting agreements relating to the
indemnification of, and contribution in connection with the liability of, the
Seller and its affiliates.

(e) If on any date during the period referred to in subsection (a) the
requirements of subsection (a), (c) or (d) are not satisfied (determined without
regard to whether the cause is within the control of the Company) or the
representations and warranties contained herein with respect to the Company
(including, without limitation, in subsection (b)) are not true and correct,

 

  (i) the Company shall immediately notify the Seller thereof;

 

A–1



--------------------------------------------------------------------------------

  (ii) (A) the Seller shall be entitled to cease selling shares of Common Stock
pursuant to the Registration Statement; and (B) if the Registration Statement is
not effective on such date or a stop order suspending the effectiveness of the
Registration Statement has been issued or proceedings for that purpose have been
instituted or threatened, or if the representations and warranties contained in
subsection (b) are not true and correct, and in any such case the Company so
requests, the Seller shall cease selling shares of Common Stock pursuant to the
Registration Statement; and

 

  (iii) if the Seller ceases selling shares of Common Stock pursuant to clause
(ii), the Company shall, at its election, (A) purchase from the Seller any
shares of Common Stock delivered to the Seller hereunder that remain unsold for
an amount in the aggregate that equals the number of shares that remain unsold
multiplied by the weighted average purchase price of such number of shares in
the open market during a number of subsequent Trading Days as determined by the
Seller in good faith; or (B) direct the Seller and its affiliates, in a
commercially reasonable manner (or absent any such election by the Company, the
Seller and its affiliates shall be entitled) to sell Shares received from the
Company hereunder as otherwise provided hereunder on a private placement basis
in compliance with the Securities Act, and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder; provided
that if clause (B) applies, the Company shall perform its obligations under
subsection (c) and Annex B hereto and shall cause its representations in
subsection (b) to be true and correct.

 

  (iv) if shares are so sold, the Company shall deliver, promptly upon request
from the Seller, the number of shares of Common Stock reasonably required by the
Seller and the Company’s obligation to deliver Shares under Section V(b) of the
Letter Agreement shall be a continuing one until the Seller or its affiliates
have received actual net proceeds equal to such amount; provided, however, that
in no event shall the Company be required to deliver a number of shares of
Common Stock that exceeds the Share Cap. The Seller and its affiliates shall be
entitled to disclose any material non-public information regarding the Company
in their possession to prospective purchasers in such a private placement,
provided that any such purchaser agrees with the Seller to maintain such
information on a confidential basis.

 

  (f) The procedures for registration are as follows:

 

  (i) The Company shall use commercially reasonable efforts to cause the
Registration Statement be effective for the period set forth in subsection (a).
If filed after the date hereof and relating to the Shares, the Company shall
furnish to the Seller a copy of the Registration Statement and each amendment or
supplement thereto prior to their filing with the SEC, shall provide the Seller
the opportunity to participate in the preparation thereof and shall consider
such comments as the Seller and its affiliates may propose.

 

  (ii) The Company will immediately notify the Seller:

 

  (A) when the Registration Statement or any amendment or post-effective
amendment thereto shall have become effective, or any supplement to the
Prospectus or any amended Prospectus shall have been filed;

 

  (B) of any request by the SEC (or any other federal or state governmental
authority) to amend the Registration Statement or amend or supplement the
Prospectus or for additional information after the Registration Statement shall
have become effective;

 

A–2



--------------------------------------------------------------------------------

  (C) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement, or of any order preventing or suspending the use
of any preliminary or final Prospectus, or the institution or threat of any
proceedings for any such purposes; and

 

  (D) of the existence of any fact or circumstance that results in the
Registration Statement, the Prospectus or any document incorporated therein by
reference containing a misstatement of material fact or omitting to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading (in the case of the Prospectus, in light of the
circumstances in which they were made).

 

  (iii) The Company will use commercially reasonable efforts to prevent the
issuance of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any Prospectus
and, if any such order is issued, to obtain the lifting thereof as soon
thereafter as is reasonably possible. If the Registration Statement, the
Prospectus or any document incorporated therein by reference contains a
misstatement of a material fact or omits to state a material fact required to be
stated therein or necessary to make any statement therein not misleading, the
Company will as promptly as reasonably practicable file any required document
and prepare and furnish to the Seller a reasonable number of copies of such
supplement or amendment thereto as may be necessary so that the Prospectus, as
thereafter delivered to the purchasers in connection with resales of shares of
Common Stock hereunder, will not contain any misstatement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
any statement therein not misleading in light of the circumstances in which they
were made.

 

  (iv) The Company will furnish to the Seller and its affiliates, without
charge, as many signed copies of the Registration Statement (as originally
filed) and of all amendments thereto, whether filed before or after the
Registration Statement becomes effective, copies of all exhibits and documents
filed therewith, including documents incorporated by reference into the
Prospectus, prospectus supplements, and signed copies of all consents and
certificates of experts, as the Seller may reasonably request. The Company will
deliver to the Seller and its affiliates, without charge, as many copies of each
preliminary prospectus as the Seller may reasonably request, and the Company
hereby consents to the use of such copies for purposes permitted by the
Securities Act. The Company will deliver to the Seller and its affiliates,
without charge, from time to time during the period during which the Prospectus
is required to be delivered under the Securities Act in connection with resales
of Common Stock hereunder, such number of copies of the Prospectus (as
supplemented or amended) as the Seller may reasonably request.

 

  (v) The Company will take all actions within its control so that all shares of
Common Stock covered by the Registration Statement are eligible for sale on the
Exchange.

 

  (vi)

The Company will use commercially reasonable efforts to qualify shares of Common
Stock for offering and sale under the applicable securities laws of such states
and other jurisdictions as the Seller may designate; provided, however, that the
Company shall not be obligated under this provision to qualify shares of Common
Stock for offering and sale under the applicable securities laws of such states
and other jurisdictions where the Company would be required to file any general
consent to service of process or to qualify as a foreign corporation or as a
broker or dealer in securities in any jurisdiction where the Company is not so
qualified or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject. The Company will file such

 

A–3



--------------------------------------------------------------------------------

 

statements and reports as may be required by the laws of each jurisdiction in
which Common Stock has been qualified as above provided. The Company will
immediately notify the Seller of the suspension of the qualification of Common
Stock for offering or sale in any jurisdiction, or of the institution or threat
of any proceedings for such purpose.

 

  (vii) The Company will enter into such customary agreements, including a
customary underwriting or agency agreement with the Seller, its affiliates and
other underwriters or agents, if any, selected by the Seller and reasonably
satisfactory to the Company in order to expedite or facilitate the disposition
of Common Stock and will comply with such agreements.

 

  (viii) The Company will cooperate with the Seller, its affiliates and each
such underwriter or agent participating in the disposition of such Common Stock
and their respective counsel in connection with any filings required to be made
with the National Association of Securities Dealers, Inc. or the Exchange.

 

  (ix) The Company will comply with the Securities Act and the Exchange Act so
as to permit the completion of the distribution of Common Stock in accordance
with the intended method or methods of distribution contemplated in the
Prospectus, as indicated by the Seller. The Company will use commercially
reasonable efforts to make generally available to its security holders, as soon
as reasonably practicable (but not more than fifteen months) after the effective
date of the Registration Statement, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder.

 

A–4



--------------------------------------------------------------------------------

LOGO [g24701img1.jpg]

ANNEX B

PRIVATE PLACEMENT PROCEDURES

In accordance with Section V(b) of the Letter Agreement, if “Private Placement
Settlement” is applicable, then the Company shall effect such delivery in
compliance with the following:

(a) The Company shall afford the Seller and any potential buyer of shares of
Common Stock delivered pursuant to Private Placement Settlement (the “Private
Securities”) a reasonable opportunity to conduct a due diligence investigation
with respect to the Company customary in scope for private offerings of such
type of securities (including, without limitation, the availability of senior
management to respond to questions regarding the business and financial
condition of the Company and the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them), and the Seller (or any such
potential buyer) shall be satisfied in all material respects with such
opportunity and with the resolution of any disclosure issues arising from such
due diligence investigation of the Company.

(b) Prior to or contemporaneously with the determination of the Private
Placement Price (as described below), the Company shall enter into an agreement
(a “Private Placement Agreement”) with the Seller (or any affiliate of the
Seller designated by the Seller) providing for the purchase and resale by the
Seller (or such affiliate) in a private placement (or other transaction exempt
from registration under the Securities Act) of the Private Securities, which
agreement shall be on commercially reasonable terms and in form and substance
reasonably satisfactory to the Seller (or such affiliate) and (without
limitation of the foregoing) shall:

 

  (i) contain customary conditions, and customary undertakings, representations
and warranties (to the Seller or such affiliate, and if requested by the Seller
or such affiliate, to potential purchasers of the Private Securities);

 

  (ii) contain indemnification and contribution provisions in connection with
the potential liability of the Seller and its affiliates relating to the resale
by the Seller (or such affiliate) of the Private Securities;

 

  (iii) provide for the delivery of related certificates and representations,
warranties and agreements of the Company, including those necessary or advisable
to establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for the Seller and resales of the Private
Securities by the Seller (or such affiliate); and

 

  (iv) provide for the delivery to the Seller (or such affiliate) of customary
opinions (including, without limitation, opinions relating to the due
authorization, valid issuance and fully paid and non-assessable nature of the
Private Securities, the availability of an exemption from the Securities Act for
the Seller and resales of the Private Securities by the Seller (or such
affiliate), and the lack of material misstatements and omissions in the
Company’s filings under the Exchange Act, as supplemented by any private
placement memorandum or offering memorandum).

(c) the Seller shall determine the private placement price (the “Private
Placement Price”) in its judgment by commercially reasonable means, which may
include (without limitation):

 

  (i) basing such price on indicative bids from investors;

 

B–1



--------------------------------------------------------------------------------

  (ii) taking into account any factors that are customary in pricing private
sales and any and all risks and costs in connection with the resale of the
Private Securities by the Seller (or any affiliate of the Seller designated by
the Seller), including, without limitation, a commercially reasonable placement
fee or spread to be retained by the Seller (or such affiliate); and

 

  (iii) providing for the payment by the Company of all fees and expenses in
connection with such sale and resale, including all fees and expenses of counsel
for the Seller or such affiliate.

(d) the Seller shall notify the Company of the number of Private Securities
required to be delivered by the Company and the Private Placement Price by 6:00
p.m., New York City time, on the day such price is determined.

(e) The Company agrees not to take or cause to be taken any action that would
make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act, for the sale of any Private Securities by the Company to the
Seller or (ii) an exemption from the registration requirements of the Securities
Act reasonably acceptable to the Seller for resales of Private Securities by the
Seller.

(f) The Company expressly agrees and acknowledges that the public disclosure of
all material information relating to the Company is within the Company’s control
and that the Company shall promptly so disclose all such material information
during the period from the first Trading Day following the Pricing Period to and
including the final settlement date in respect of Private Placement Settlement.

(g) The Company agrees to use its best efforts to make any filings required to
be made by it with the SEC, any securities exchange or any other regulatory body
with respect to the transaction contemplated hereby and the issuance of the
Private Securities.

 

B–2



--------------------------------------------------------------------------------

LOGO [g24701img1.jpg]

ANNEX C

Relevant Days

Each of the following days that is also a Trading Day shall be a Relevant Day
for purposes of this Letter Agreement.

 

August 14, 2007   December 6, 2007 August 16, 2007   December 10, 2007 August
20, 2007   December 12, 2007 August 22, 2007   December 14, 2007 August 24, 2007
  December 18, 2007 August 28, 2007   December 20, 2007 August 30, 2007  
December 24, 2007 September 4, 2007   December 27, 2007 September 6, 2007  
December 31, 2007 September 10, 2007   January 3, 2008 September 12, 2007  
January 7, 2008 September 14, 2007   January 9, 2008 September 18, 2007  
January 11, 2008 September 20, 2007   January 15, 2008 September 24, 2007  
January 17, 2008 September 26, 2007   January 22, 2008 September 28, 2007  
January 24, 2008 October 2, 2007   January 28, 2008 October 4, 2007   January
30, 2008 October 8, 2007   February 1, 2008 October 10, 2007   February 5, 2008
October 12, 2007   February 7, 2008 October 16, 2007   February 11, 2008 October
18, 2007   February 13, 2008 October 22, 2007   February 15, 2008 October 24,
2007   February 20, 2008 October 26, 2007   February 22, 2008 October 30, 2007  
February 26, 2008 November 1, 2007   February 28, 2008 November 5, 2007   March
3, 2008 November 7, 2007   March 5, 2008 November 9, 2007   March 7, 2008
November 13, 2007   March 11, 2008 November 15, 2007   March 13, 2008 November
19, 2007   March 17, 2008 November 21, 2007   March 19, 2008 November 26, 2007  
March 24, 2008 November 28, 2007   March 26, 2008 November 30, 2007   March 28,
2008 December 4, 2007   Every second scheduled Trading Day thereafter.

 

C–1